pane RPE HON AES enaaremesran ts Int
ee castes aon ee neta a rt
eons ner vane

 

Sa

-
i" ugpc So
\
i

 

 

(
UNITED STATES DISTRICT COURT oe, ad
SOUTHERN DISTRICT OF NEW YORK | i rn a - -
D i a a
re xX . :
on 4-1
LIVI MARIBEL REVOLORIO ; | DAH Bu os oy
RODRIGUEZ, ; nas
Plaintiff,
v ‘ ORDER

BHAVI SPRING VALLEY L.L.C. d/b/a
Quality Inn, Spring Valley Nanuet, and
BHAVI HOTEL L.L.C. d/b/a Quality Inn,
Spring Valley Nanuet,

Defendants. :
---- ---- -X

19 CV 11287 (VB)

 

By joint letter dated March 12, 2020, the parties request that plaintiff be permitted to
withdraw without prejudice the Order to Show Cause seeking a default judgment, returnable on
March 20, 2020. (Doc. #22). One of the defendants, Bhavi Spring Valley, L.L.C. d/b/a Quality
Inn, Spring Valley Nanuet, has answered the complaint (see Doc. #21). According to the parties,
plaintiff is considering whether to discontinue this action as to the other defendant, Bhavi Hotel
L.L.C. d/b/a Quality Inn, Spring Valley Nanuet. (Doc. #22).

Accordingly, it is HEREBY ORDERED:

1. Plaintiff’s order to show cause seeking a default judgment is withdrawn without
prejudice.

2. Pursuant to Fed. R. Civ. P. 55(c), the Court sets aside the Clerk’s entry of default
as to defendant Bhavi Spring Valley L.L.C. d/b/a Quality Inn, Spring Valley Nanuet.
(Doc. #13). Defendant Bhavi Hotel L.L.C. d/b/a Quality Inn, Spring Valley Nanuet, remains in
default.

3, The March 20, 2020, Order to Show Cause hearing will not proceed; however, the
Court will hold an initial conference in its stead. Thus, the parties shall appear for an initial
conference on March 20, 2020, at 9:30 a.m. A Notice of Initial Conference, with additional
information, will be docketed separately.

Dated: March 13, 2020
White Plains, NY

SO ORDEREITy

WL

Vincent L. Briccetti
United States District Judge
